Citation Nr: 0405873	
Decision Date: 03/04/04    Archive Date: 03/19/04	

DOCKET NO.  03-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to July 7, 2000, for 
the grant of service connection for anxiety disorder.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from December 1942 to 
December 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that the May 2003 Statement of the Case 
addressed the issue of entitlement to an increased evaluation 
for an anxiety disorder.  However, in a statement from the 
veteran's attorney he withdrew the increased evaluation 
issue.  Consequently, the Board will not address this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed rating decision dated in June 1946 denied 
service connection for a psychiatric disorder.

3.  The veteran next filed a claim for service connection for 
a psychiatric disorder related to service on August 28, 1995.


CONCLUSION OF LAW

The requirements for an effective date of August 28, 1995, 
for the grant of service connection for an anxiety disorder 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.3159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decision 
as well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claims was 
denied.  In addition, the Statement of the Case specifically 
informed the veteran of the provisions of the VCAA. 

The Board does acknowledge that the veteran was not provided 
notice of the provisions of the VCAA prior to the decision on 
his claim for an earlier effective date for the grant of 
service connection for an anxiety disorder.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
However, the veteran was provided notice of the substance of 
the VCAA by way of a letter dated in December 2003, after the 
October 2002 rating decision now on appeal.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.151(b)(1) require that 
information be provided when the claim is filed, but as noted 
in Bernard v. Brown, 4 Vet. App. 384 (1993), notice alone 
does not make a procedure fair, but rather, notice must be 
combined with an adequate opportunity to be heard.  

In this case following receipt of the letter from the RO 
pertaining to the VCAA the veteran's attorney indicated that 
the veteran had no further evidence to submit in support of 
his claim for an earlier effective date.  The veteran also 
requested expedited consideration of his claim given his age.  
Under the circumstances of this case, and considering the 
fact that this decision represents a substantial grant of the 
benefits sought on appeal, the Board believes that the 
veteran will not be prejudiced by entering a decision on the 
merits of his claim.  The Board will not delay the issuance 
of a substantially favorable decision to the veteran given 
his request for expedited consideration of his claim given 
his age.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, the RO obtained medical records identified by the 
veteran and the veteran has been afforded VA examinations.  
Lastly, as indicated above, the veteran's attorney indicated 
that the veteran had no further evidence to submit in support 
of his claim.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.

The veteran essentially contends that the effective date for 
the grant of service connection for an anxiety disorder 
should be much earlier than the July 7, 2000, date assigned 
by the RO.  It is contended that the effective date should be 
April 1982, February 1985 or August 1995.  With respect to 
the April 1982 date it is asserted that the anxiety disorder 
is an aspect of the irritable bowel syndrome that was granted 
service connection as of that date.  Thus, the two claims 
should have the same effective date.  With respect to the 
February 1985 date, it is asserted that the veteran requested 
the VA to examine him for compensation purposes and noted 
that he had been treated for a nervous condition.  As such, 
it is asserted that the veteran filed a claim in February 
1985 that remained open until adjudicated by the RO in the 
October 2002 rating decision.  Lastly, it is asserted that 
the August 1995 date would be the appropriate effective date 
since that is the date the veteran most recently requested 
consideration of a claim for service connection for a 
psychiatric disorder.

Under VA laws and regulations, the effective date of the 
grant of service connection is generally the date following 
separation from service, if the claim is received within one 
year of the date of separation from service.  Otherwise the 
effective date is the date the VA receives the claim.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  In 
addition, the effective date following a prior denial based 
on new and material evidence is the date of receipt of a new 
claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

A review of the evidence of record discloses that the veteran 
was denied service connection for an anxiety state 
psychoneurosis by a rating decision dated in June 1946.  The 
veteran was notified of that determination and of his 
appellate rights by a letter dated that same month.  An 
appeal was not filed and that decision is final in the 
absence of clear and unmistakable error.  The veteran filed 
other claims for VA benefits between 1946 and 1982, but none 
of those claims involved a claim for service connection for a 
psychiatric disorder.  In this regard, the veteran does not 
contend that any claim for service connection for a 
psychiatric disorder was submitted between the date of the 
June 1946 rating decision and 1982.

In April 1982 the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) in which the veteran 
specifically requested service connection for ulcer disease 
that he felt was incurred in service.  No claim for service 
connection for a psychiatric disorder was indicated on that 
form.  The veteran argues that this should be the effective 
date for the grant of service connection since some of the 
evidence indicates that the veteran's psychiatric disability 
is associated with his service-connected irritable bowel 
syndrome that was granted service connection from April 1982.  

However, the Board finds that this date is not an appropriate 
date for the grant of service connection for an anxiety 
disorder because the veteran never filed a claim for service 
connection for a psychiatric disorder in April 1982.  "A 
specific claim form in the form prescribed by the Secretary . 
. . must be filed in order for benefits to be paid or 
furnished to any individual under laws administered by the 
Secretary."  38 U.S.C.A. § 5101.  

Furthermore, as will be explained below, the Board's grant of 
service connection in October 2002 was specifically based on 
medical evidence that showed that the veteran's anxiety 
disorder was associated with his military experiences, rather 
than his irritable bowel syndrome.  The Board does 
acknowledge that there are diagnoses of record of what the VA 
characterized under the Schedule for Rating Disabilities as a 
psychological factor affecting gastrointestinal condition.  
Thus, the Board finds that the April 1982 date is not an 
appropriate effective date for the grant of service 
connection for an anxiety disorder because the veteran did 
not file a claim for service connection for a psychiatric 
disorder at that time and the grant of service connection was 
not based on any relationship to the irritable bowel syndrome 
which was granted service connection effective in April 1982.  

The Board would also note parenthetically, that even were the 
psychiatric disorder shown to be related to the veteran's 
irritable bowel syndrome, the Schedule for Rating 
Disabilities provided that when two diagnoses, one organic 
and the other psychological or psychoneurotic are presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code determined to 
represent the major degree of disability.  As such, the 
veteran would not have been entitled to a separate evaluation 
for his disability since the psychiatric and gastrointestinal 
symptomatology overlapped and only one evaluation could be 
assigned under either the criteria for a psychiatric 
disability or a gastrointestinal disability, depending on 
which disability represented the major degree of disability.  

As for the February 1985 date, the veteran requested that he 
be examined for compensation purposes and relates treatment 
for stomach trouble, a nervous condition and back trouble.  
Accompanying that request was a February 1985 statement from 
Keith Gaspich, M.D., relating that the veteran had been under 
his care since November 1962 for treatment of ulcer symptoms 
and an anxiety reaction.  In response, the RO informed the 
veteran that claims for those disabilities had previously 
been denied and that in order to reopen the claim he must 
submit evidence tending to show that his disability was 
incurred in or aggravated by active military service.  The 
veteran was also informed that "no action can be taken unless 
such evidence is received."  No communication was received 
from the veteran until a VA Form 21-526 (Veterans Application 
for Compensation or Pension) was received in December 1994.  
As such, the Board finds that the February 1985 date is not 
an appropriate date for the grant of service connection for 
an anxiety disorder since the veteran was informed of the 
need to submit additional evidence and chose not to do so.

With respect to the December 1994 submission, the only 
disability reported on that form by the veteran was a stomach 
disorder and a Report of Contact dated in January 1995 
between the veteran and the RO clarified that the December 
1994 application was a claim for a stomach disorder only.  
The RO then began processing a claim for service connection 
for a gastrointestinal disorder.  It was during the course of 
the processing of that claim that the veteran submitted a 
statement dated August 3, 1995, and received by the RO on 
August 28, 1995, which contained the notation:  "New & 
material evidence:  PTSD-service connection."  

The medical evidence considered in connection with the 
veteran's claim for service connection for a psychiatric 
disorder included a VA examination performed in April 1996 
that concluded with a diagnostic impression of stress-related 
psychological response affecting gastrointestinal 
dysfunction.  That examination concluded that the veteran did 
not have PTSD.  Private medical records from Christine Henry, 
M.D., essentially agreed with the VA diagnosis that the 
veteran had stress related to psychological response 
affecting the gastrointestinal tract dysfunction.  Since the 
veteran had filed a claim for service connection for PTSD, a 
June 1996 rating decision denied service connection for PTSD 
since the evidence of record showed that he did not have 
PTSD.  The veteran was afforded an additional VA psychiatric 
examination on July 7, 2000, following which he was diagnosed 
with an anxiety disorder, not otherwise specified.  The 
examiner commented following the examination that the veteran 
did not meet the criteria for PTSD but the examiner indicated 
that the anxiety disorder may be associated with his 
experiences in the military.  The veteran appealed the denial 
of service connection for PTSD to the Board and in a decision 
dated in October 2002 the Board considered a claim for 
service connection for an acquired psychiatric disorder, 
including PTSD and granted service connection for an anxiety 
disorder associated with his military experiences.

In effectuating the BVA decision the October 2002 rating 
decision granted service connection effective July 7, 2002, 
the date of the VA examination.  The RO reasoned that this 
was the first date of a formal diagnosis of an anxiety 
disorder and that prior to that date "the veteran's 
disability had not been diagnosed in accordance with DSM 
guidelines, and manifested itself as a digestive condition.  
Therefore, prior to July 7, 2002, the condition was 
compensated under the irritable bowel syndrome criteria."  
However, the Board's grant of service connection was not 
based on a relationship to the irritable bowel syndrome, but 
rather related to the veteran's military experiences.  

The veteran clearly had evidence of a psychiatric disorder 
prior to that date assigned by the RO in the form of stress 
related to psychological response affecting the 
gastrointestinal tract and an anxiety disorder.  The 
psychophysiological reaction has been diagnosed by both VA 
and private health care professionals, and the Board would 
note that a February 1985 statement from Keith Gaspich, M.D., 
relates that the veteran had been under his care since 
November 1962 for treatment of ulcer symptoms and an anxiety 
reaction.  The record also reflects that the veteran was 
diagnosed with a psychoneurosis anxiety state following the 
May 1946 VA examination.  Thus prior to July 2002 the veteran 
had been diagnosed with a psychiatric disorder that 
etiologically was shown to be related to his now service-
connected irritable bowel syndrome, and an anxiety disorder 
that the July 2002 VA examination indicated was related to 
service.  That the anxiety disorder diagnosed prior to July 
2002 was not specifically shown to be related to service is 
not, in the Board's opinion, determinative when the disorders 
diagnosed are the same or very similar and a competent 
medical opinion provides a nexus or relationship to service.

Based on this record, the Board finds that the most 
appropriate effective date for the veteran's anxiety disorder 
is August 28, 1995, the date he specifically requested 
consideration of a claim for service connection for PTSD.  
The evidence demonstrates that the veteran has always been 
diagnosed with some type of psychiatric disorder, one 
associated with his now service-connected irritable bowel 
syndrome and another now associated with his military 
experiences.  The veteran's claim for service connection for 
a psychiatric disorder was originally denied in 1946 and he 
did not appeal that decision and that decision is now final.  
In 1982 the veteran did not file a claim for service 
connection for a psychiatric disorder, and while evidence may 
suggest that the veteran has a psychiatric disability which 
is related to his gastrointestinal disability, the veteran 
has not been granted service connection on that basis, and in 
any event, would not be entitled to a separate evaluation as 
of that date since the gastrointestinal symptomatology 
predominated at that time.  The 1985 claim was addressed by 
the RO when it requested additional information from the 
veteran and the veteran was advised if additional information 
or evidence was not submitted no further action could be 
taken on his claim.  Indeed, no further action was taken 
since the requested additional evidence was not submitted.  
The December 1994 claim was specifically for a stomach 
disorder, and a report of contact dated in January 1995 
specifically indicated that the veteran was only filing a 
claim for service connection for a gastrointestinal 
disability.  It was not until August 1995 that the veteran 
specifically requested that his claim for service connection 
for a psychiatric disorder, characterized as PTSD or 
otherwise, be reopened.  The veteran's entitlement clearly 
arose prior to that date, and under VA laws and regulations, 
the effective date for the grant of service connection is 
August 28, 1995.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of August 28, 1995, for the grant 
of service connection for an anxiety disorder is granted.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



